DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-15 are pending in the application, claims 9-14 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 15 in the reply filed on 17 February 2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 17 February 2021.

Claim Objections
Claims 5, 6, and 8 are objected to because of the following informalities:
With Regards to Claim 5:  Claim 5 recites "on the face of the adhesive interlayer" on line 3; recommend correcting this to read as "on a
With Regards to Claim 6:  Claim 6 recites "the face of the thin sheet that faces toward the second sheet of glass" on lines 2 to 3; recommend correcting this to read as "a[[the]] face of the thin sheet that faces toward the second sheet of glass".
With Regards to Claim 6:  Claim 6 recites "the face of the second sheet of glass that faces toward the adhesive interlayer" on lines 3 to 4; recommend correcting this to read as "a[[the]] face of the second sheet of glass that faces toward the adhesive interlayer".
With Regards to Claim 8:  Claim 8 recites "the face of the thin sheet that faces toward the second sheet of glass" on lines 2 to 3; recommend correcting this to read as "a[[the]] face of the thin sheet that faces toward the second sheet of glass".
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Samber et al. (WO 2009/001264 A1) in view of Non-Patent Literature No. 1 (referred to herein as "NPL-1").
Regarding Claim 1:  De Samber discloses a light source device (ref. #1) comprising two glass plates (ref. #6 and #7) with the space between the glass plates ref. #7) having a through hole (ref. #8), and further indicates that between the adhesive interlayer and the through hole is disposed a conductive reinforcement element (ref. #16; which is considered equivalent to the claimed "thin sheet") (i.e. metal strips), covering the through-hole (figures 2, 3, and [Pg. 4: li. 2-34[ of De Samber).  Specifically, De Samber provides for --a laminated glazing comprising a first sheet of glass and a second sheet of glass which are bonded together via an adhesive interlayer, in which the second sheet of glass has a through-hole, characterized in that wherein over the a surface of the through-hole and a peripheral surface around the through-hole same, a thin sheet made from a material compatible with the manufacture and the mechanical stresses and the aging of the laminated glazing, is interposed between the adhesive interlayer and the second sheet of glass--.
De Samber fails to disclose the claimed thin sheet having --a thickness of between 0.01 and 0.5 mm--.
NPL-1 teaches that sheets of metal (e.g. brass, copper, stainless, and aluminum) can have thicknesses of from 0.0002 inches to 0.031 inches (0.005 mm to 0.7874 mm) (paragraph 2 of NPL-1); which is sufficiently specific to anticipate the claimed range of --between 0.01 and 0.5 mm--.  See MPEP §2131.03(II).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the thin metal of NPL-1 as the thin sheet of De Samber in order to have a thin sheet with --a thickness between 0.01 and 0.5 mm--.  One of ordinary skill in the art would have been motivated to have incorporated the thin metal of NPL-1 as the thin sheet of De Samber, since it has been held to be within the general See MPEP §2144.07.
Regarding Claim 2:  De Samber in view of NPL-1 discloses that the thin sheet comprises a corrosion-resistant metal (e.g. aluminum) (paragraph 2 of NPL-1).
Regarding Claim 7:  De Samber in view of NPL-1 discloses that the thin sheet can be aluminum with a thickness of 0.005 mm to 0.7874 mm (paragraph 2 of NPL-1), but does not explicitly recite that --the thin sheet is opaque in its thickness or as a result of treatment of at least one of its faces--.  However, it is well-known that aluminum sheets are opaque; which meets the claimed limitation of --the thin sheet is opaque in its thickness--.
Regarding Claim 8:  De Samber in view of NPL-1 discloses that the thin sheet can be aluminum with a thickness of 0.005 mm to 0.7874 mm (paragraph 2 of NPL-1), but does not explicitly recite that --a face of the thin sheet that faces toward the second sheet of glass is reflective--.  However, it is well-known that aluminum sheets are reflective on their surfaces; which meets the claimed limitation of --a face of the thin sheet that faces toward the second sheet of glass is reflective--.
Regarding Claim 15:  De Samber in view of NPL-1 discloses that the corrosion-resistant metal is aluminum (paragraph 2 of NPL-1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Samber et al. (WO 2009/001264 A1) in view of Non-Patent Literature No. 1 (referred to herein as "NPL-1") as applied to claim 1 above, and further in view of Shimizu et al. (US 2011/0232748 A1).
De Samber in view of NPL-1 is relied upon as described above.
Regarding Claim 3:  De Samber in view of NPL-1 fails to disclose that --the thin sheet has a hole--.
Shimizu discloses a laminated structure (solar cell module) comprising a back film (ref #65; which is considered equivalent to the claimed "thin sheet") of PET/Al/PET (PET polyethylene terephthalate) of a thickness of 100 µm (0.1 mm) having a hole therein through which electrode lead wires (ref. #62 and #63) extend through (figures 2 to 24, [0068], [0072], and [0077] of Shimizu).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the back film of Shimizu with the thin sheet of the laminated glazing of De Samber in view of NPL-1 in order to have --a hole-- in the thin sheet.  One of ordinary skill in the art would have been motivated to have incorporated the back film of Shimizu with the thin sheet of the laminated glazing of De Samber in view of NPL-1, from the stand-point of avoiding short-circuiting caused by contact between the end face of the Al layer exposed at the end face of the opening of the back film and other portions and surfaces of the laminated structure ([0022] of Shimizu).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Samber et al. (WO 2009/001264 A1) in view of Non-Patent Literature No. 1 (referred to herein as "NPL-1") and Shimizu et al. (US 2011/0232748 A1) as applied to claims 1 and 3 above, and further in view of Bureloux et al. (US 2015/0236491 A1).
De Samber in view of NPL-1 and Shimizu is relied upon as described above.
Regarding Claim 4:  De Samber in view of NPL-1 and Shimizu failed to disclose that --the adhesive interlayer comprises electrically conducting wires which pass through the hole in the thin sheet--.
Bureloux discloses a laminated glazing unit comprising a first and a second glass sheet with a spacer film of thermoplastic polymer disposed between the two glass sheets, at least one conducting wire buried within the spacer film, disposed between the spacer film and the first glass sheet, or disposed between the spacer film and the second glass sheet, with one end of the conducting wire exiting form the laminated glazing unit via a first through-hole in the first glass sheet (figures 1 to 2C, and [0049] of Bureloux).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the laminated glazing unit of Bureloux with the laminated glazing of De Samber in view of NPL-1 and Shimizu in order to have --an adhesive interlayer comprising electrically conducting wires which pass through the hole in the thin sheet--.  One of ordinary skill in the art would have been motivated to have combined the laminated glazing unit of Bureloux with the laminated glazing of De Samber in view of NPL-1 and Shimizu, from the stand-point of having the feed of conducting wires having guaranteed quality of positioning ([0005] of Bureloux).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record De Samber et al. (WO 2009/001264 A1):  The indicated prior art, while providing for --a laminated glazing--; does not provide any disclosure or teachings for a person to have made --the adhesive interlayer comprises electrically conducting wires which are connected to a flat connector positioned on the face of the adhesive interlayer facing toward the second sheet of glass, so as to be accessible from the outside of the laminated glazing via the hole in the thin sheet-- {instant claim 5} or --the face of the thin sheet that faces toward the second sheet of glass bears a flat connector connected to an electrically conducting layer or electrically conducting wires positioned on the face of the second sheet of glass that faces toward the adhesive interlayer-- {instant claim 6}.  (In the instant case, the allowable subject matter pertains to "electrically conducting wires connected to a flat connector positioned on the face of the adhesive interlayer facing toward the second sheet of glass, so as to be accessible from the outside of the laminated glazing via the hole in the thin sheet" {instant claim 5} and "the face of the thin sheet facing the second sheet of glass bears a flat connector connected to an electrically conducting layer or electrically conducting wires positioned on the face of the second sheet of glass facing the adhesive interlayer" {instant claim 6}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of De Samber with any other prior art of record would have provided sufficient motivation for a person .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781